

115 HR 3246 IH: Teachers and Parents at the Table Act
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3246IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Miss Rice of New York (for herself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 to establish a Teacher Advisory
			 Committee and a Parents and Families Advisory Committee.
	
 1.Short titleThis Act may be cited as the Teachers and Parents at the Table Act. 2.Teacher Advisory committeeThe Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after section 1004 (20 U.S.C. 6304) the following:
			
				1005.Teacher Advisory Committee
 (a)FindingsThe Congress finds as follows: (1)Expert teachers offer an important resource to policymakers as they can bring their expertise and perspective from the classroom to inform policy so that positive outcomes for all students will be maximized.
 (2)State Teachers of the Year represent a valuable resource with a body of expert knowledge and skill about instructional practice, 21st century learning, and school functioning that can be infused into policymaking to promote better outcomes for prekindergarten, elementary, and secondary students.
 (3)State Teachers of the Year have been selected by their communities and States as models of their profession and represent every State in the Nation and every discipline and grade level.
 (b)EstablishmentThe Secretary shall establish an advisory committee, to be known as the Teacher Advisory Committee (referred to in this section as the Committee).
 (c)DutyThe duty of the Committee shall be to bring the perspective of expert teachers to policymakers regarding the implementation and impact of the Every Student Succeeds Act (Public Law 114–95) and to make policy recommendations.
					(d)Membership
 (1)In generalThe membership of the Committee shall consist of not more than 10 teachers employed in a public elementary school and not more than 10 teachers employed in a public secondary school who—
 (A)are past or present finalists or State Teachers of the Year, or are nominated from organizations representing teachers and have demonstrated similar evidence of expertise;
 (B)have experience working with educational policy; (C)have a demonstrated history of working as a teacher leader in the policy arena; and
 (D)have submitted an application to the Secretary to serve on the Committee. (2)List; appointmentThe Secretary shall compile a list of teachers submitting applications under paragraph (1)(D). The members of the Committee shall be appointed sequentially as follows:
 (A)The Secretary shall appoint 4 teachers from the list. (B)The Majority Leader of the Senate shall appoint 4 teachers from the list.
 (C)The Minority Leader of the Senate shall appoint 4 teachers from the list. (D)The Speaker of the House of Representatives shall appoint 4 teachers from the list.
 (E)The Minority Leader of the House of Representatives shall appoint 4 teachers from the list. (3)Special requirements (A)Finalists or State Teachers of the YearNot less than half of the members of the Committee shall be past or present finalists or State Teachers of the Year.
 (B)Representation requirementThe members of the Committee shall represent the diversity of the teaching workforce from multiple geographic, grade level, and specialty areas (such as English Language Learners, high ability, et al.).
 (4)TermEach member of the Committee shall serve on the Committee for a 3-year term. (e)Annual report (1)In generalThe Committee shall submit to Congress and the Secretary—
 (A)2 reports per year on the monitoring carried out under subsection (c); and (B)on a quarterly basis, updates on such monitoring.
 (2)Contents of reportThe reports submitted under paragraph (1) shall provide the perspective of members of the Committee and surveys of teachers in the networks represented on the Committee on not more than 3 topics per year determined by the Committee in consultation with policymakers; such topics might include—
 (A)testing and assessment; (B)the equitable distribution of teachers;
 (C)the diversity of the teaching workforce; (D)the Every Student Succeeds Act (Public Law 114–95) in rural schools; and
 (E)other topics of relevance determined by the Committee in consultation with policymakers and members of other Department school and family engagement fellowships (such as the School Ambassadors Program).
 (f)Federal Advisory Committee Act applicabilityThe provisions of the Federal Advisory Committee Act (Public Law 92–463; 5 U.S.C. App.) shall apply to the Committee.
					(g)Compensation
 (1)In generalEach member of the Committee may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Committee.
 (2)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Committees, members of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.
 (h)Additional requirementsThe following additional requirements shall apply to the Committee: (1)The Committee shall meet in person at least once per year for deliberation.
 (2)The Committee shall be available for consultation with officials at the Department and the authorizing Committees of Congress regarding the contents of the reports submitted under subsection (e) .
 (i)DefinitionIn this section, the term State Teacher of the Year means any person who has been recognized as a State Teacher of the Year by the Council of Chief State School Officers.
 (j)Authorization of fundsOf the amounts appropriated to, and available at the discretion of, the Secretary for programmatic and administrative expenditures for fiscal years 2018 through 2022, a total of $500,000 shall be used to establish and carry out the functions of the Committee established under this section..
 3.Parents and Families Advisory CommitteeThe Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), as amended by section 2 of this Act, is further amended by inserting after section 1005 (as added by such section 2) the following:
			
				1006.Parents and Families Advisory Committee
 (a)FindingsThe Congress finds the following: (1)Parents and families have a major influence on their children’s achievement in school and throughout life.
 (2)Parents and family members offer an important resource to policymakers as they provide a unique perspective as consumers of our Nation’s public schools.
 (3)All parents and family members—regardless of income, education, or cultural background— are critical in their child’s learning and development and want their child to reach their fullest potential.
 (b)EstablishmentThe Secretary shall establish an advisory committee, to be known as the Parents and Families Advisory Committee (referred to in this section as the Committee).
 (c)Duties and focusThe duty of the Committee shall be to monitor the effects of this Act on children and families, and review and analyze implementation of State and local parent and family engagement policies, school-parent compacts, and other family engagement activities described in section 1116 and part E of title IV.
					(d)Membership
 (1)In generalThe membership of the Committee shall consist of 10 parents or family members of children enrolled in a public elementary school and 10 parents or family members of children enrolled in a public secondary school who—
 (A)have a demonstrated history of parental involvement and family engagement in schools; and (B)have submitted an application to the Secretary to serve on the Committee.
 (2)List; AppointmentThe Secretary shall compile a list of parents and family members submitting applications under paragraph (1)(B). The members of the Committee shall be appointed as follows:
 (A)The Secretary shall appoint 4 parents or family members from the list. (B)The Majority Leader of the Senate shall appoint 4 parents or family members from the list.
 (C)The Minority Leader of the Senate shall appoint 4 parents or family members from the list. (D)The Speaker of the House of Representatives shall appoint 4 parents or family members from the list.
 (E)The Minority Leader of the House of Representatives shall appoint 4 parents or family members from the list.
							(3)Representation requirement
 (A)In generalThe members of the Committee shall represent multiple geographic areas and a diversity of students, and shall include at least one parent or family member representing each of the following student groups:
 (i)Economically disadvantaged students. (ii)Students from major racial and ethnic groups.
 (iii)Children with disabilities. (iv)English learners.
 (v)Students who are members of an Indian tribe or tribal organization, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (B)Special considerationConsideration should also be given to representation of students’ gender identity, migrant status, and residence in rural areas in the appointment of members of the Committee.
 (4)AdvisorsIf requested by the Committee, the Secretary may provide access to not more than 5 research advisors to the Committee, such as researchers, practitioners or representatives from national nonprofit organizations with expertise in family engagement in education, to provide evidence-based information and materials.
 (5)TermEach member of the Committee shall serve on the Committee for a 3-year term. (e)Annual report (1)In generalThe Committee shall submit to Congress and the Secretary—
 (A)on an annual basis, a report and policy recommendations on the review and analysis carried out under subsection (c); and
 (B)on a quarterly basis, updates on such review and analysis. (2)Contents of reportThe report submitted under paragraph (1) shall provide the perspective of parents and families on not more than 3 topics per year determined by the Committee. Such topics may include the following:
 (A)The effects of this Act on parental involvement and family engagement in education, including schools and classrooms.
 (B)Direction for State education authorities and local education authorities for implementing written family engagement policies under section 1116 and part E of title IV.
 (C)Recommendations for strengthening family engagement policy and implementation in order to meet the goals of section 1116 and part E of title IV.
 (f)Federal Advisory Committee Act applicabilityThe provisions of the Federal Advisory Committee Act (Public Law 92–463; 5 U.S.C. App.) shall apply to the Committee.
					(g)Compensation
 (1)In generalEach member of the Committee may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Committee.
 (2)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Committees, members of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.
 (h)Additional requirementsThe following additional requirements shall apply to the Committee: (1)The Committee shall meet in person at least once per year for deliberation.
 (2)The Committee shall be available for consultation with officials at the Department and the authorizing Committees of Congress regarding the contents of the reports submitted under subsection (e) .
 (i)DefinitionsIn this section: (1)The term family engagement means a shared responsibility of families and schools for student success—
 (A)in which schools and community-based organizations are committed to reaching out to engage families in meaningful ways and families are committed actively to support their children’s learning and development;
 (B)that is continuous from birth through young adulthood; and (C)that reinforces learning that takes place in the home, school, and community.
 (2)The term parental involvement means the participation of parents or family members in regular, two-way, and meaningful communication involving student academic learning and other school activities, including ensuring—
 (A)that parents or family members play an integral role in assisting their child’s learning; (B)that parents or family members are encouraged to be actively involved in their child’s education at school;
 (C)that parents or family members are full partners in their child’s education and are included, as appropriate, in decisionmaking and on advisory committees to assist in the education of their child; and
 (D)the carrying out of other activities, such as those described in section 1116. (j)Authorization of fundsOf the amounts appropriated to, and available at the discretion of, the Secretary for programmatic and administrative expenditures for fiscal years 2018 through 2022, a total of $500,000 shall be used to establish and carry out the functions of the Committee established under this section..
		